Citation Nr: 0740709	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-24 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and C.B.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from October 1972 to August 
1974.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  The 
veteran, accompanied by his cousin C.B., testified before the 
undersigned at a Travel Board hearing conducted at the RO.  A 
transcript has been included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran has claimed that he suffers from a psychiatric 
disorder as a direct result of a head trauma reportedly 
sustained during an assault documented in the service medical 
records.  According to these records, he was assaulted by a 
group of individuals outside an NCO club in Greece on May 30, 
1973.  He was treated for extensive superficial lacerations 
on the left side of the face, the volar surface of the right 
forearm, the right side of the chest, and on the nape of the 
neck.  He also says he was kicked in the abdomen.  There was 
no mention made of any head injury, and the discharge 
examination conducted in July 1974 was within normal limits.  
A Reserve examination performed in March 1975 was also 
normal.  

Following service, the veteran was hospitalized in March 
1986; he was hallucinating, and had delusional, disturbed 
behavior, which had culminated in his belief that there were 
dead bodies in the back of his truck.  A skull series and a 
CT scan of the brain were both negative.  The final diagnosis 
was of a brief reactive psychotic disorder with a more 
malignant process, such as schizophrenia.  Psychological 
testing performed in April 1994 did not find an Axis I 
diagnosis.  Between April and July 1994, he was treated for 
dissociative episodes.  A private physician opined in an 
undated letter that the veteran had a mental illness which 
had resulted from his in-service head trauma.  This physician 
later commented in July 2004 that the veteran had a long 
history of nightmares and flashbacks and thoughts of 
impending death.  It was opined that the veteran has post-
traumatic stress disorder related to the assault in service.  

During his November 2007 hearing, the veteran said he had 
received treatment from the VA medical facilities in 
Charleston and Savannah.  While there are records from the 
Charleston VAMC dated in February 2004, there is every 
indication that he has received more treatment since that 
time.  An attempt must be made to obtain these records before 
a final determination of the veteran's claim.  In this 
regard, it is noted that records generated by VA facilities 
which may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Moreover, the veteran has never been afforded a VA 
examination.  Such an examination is needed in this case, 
particularly since a private physician has suggested that 
there may be an etiological relationship between his current 
mental illness (whose diagnosis, however, is unclear) and a 
physical assault documented in service.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  As a consequence, it is determined 
that a VA examination is needed in order to resolve the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all psychiatric treatment records from 
the Charleston and Savannah VA facilities.  
All efforts made to obtain these records must 
be documented for inclusion in the claims 
folder.  If the records are not available, a 
Memorandum of Unavailability must be prepared 
for inclusion in the claims folder.




2.  Afford the veteran a complete VA 
psychiatric examination.  The entire claims 
folder, to include the service medical 
records, must be made available to the 
examiner to review in conjunction with the 
examination, and the examiner must indicate in 
the examination report that the claims folder 
was so reviewed.

a.  The examination report should include a 
definitive diagnosis, specifically whether 
the veteran has major depression, 
schizophrenia, or post-traumatic stress 
disorder (PTSD).

b.  The examiner should render an opinion 
as to whether it is at least as likely as 
not (that is, to at least a 50/50 degree of 
probability) that any diagnosed disorder, 
to include depression or schizophrenia, is 
causally or etiologically related to the 
documented in-service assault, or whether 
such a causal or etiological relationship 
is unlikely (that is, less than a 50-50 
probability).

c.  If the examiner diagnoses PTSD, the 
examiner should render an opinion as to 
whether the assault sustained in service 
was a sufficient stressor, under the 
American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV), to have resulted 
in that diagnosed PTSD.

d.  The examiner should conduct all special 
studies, to include psychological testing, 
deemed necessary to render a diagnosis and 
the requested opinions.  A complete 
rationale for all opinions expressed must 
be provided.

e.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it

3.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection for a psychiatric 
disorder.  If the decision remains adverse to 
the veteran, provide him and his 
representative with an appropriate SSOC.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

